          Case 7:19-cr-00666-KMK Document 76 Filed 12/11/19 Page 1 of 1


                          LAW OFFICE OF SAM A. SCHMIDT
                                  115 BROADWAY SUITE 1704
                                    NEW YORK, N.Y. 10006
                                         (212) 346-4666
                                    FACSIMILE(212)346-466ss
                                     e-mail lawschmidt@aol.com
                                                                       n
                                                                       I\tnfMO
                                                                          f    ,.NDORS ED
                                                                              t-

Sam A. Schmidt, Esq.




                                                                 December 11, 2019

Hon. Kenneth M. Karas
United States District Court
Southern District ofNew York                                     ByECF
300 Quarropas Street
White Plains, NY 10601

               Re: US. v. Christine Morrison
                   19 Cr. 666 (KMK)

Dear Judge Karas:

        Christina Morrison is still recuperating from surgery after she broke her leg. Though she
has increased mobility, she has no way to travel to court for the conference scheduled for
tomorrow, December 12, 2019 except by mass transit. Such travel is difficult if not impossibl1}
for her at this time. Therefore, we respectfully request that she not be required to appear at the
scheduled conference.

       The government has no objection to this request.



                                                     Respectfully submitted,
                                                                 Isl

                                                     Sam A. Schmidt
